Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0229777).
Regarding claim 1, Kim discloses in Figures 4A-4B, an antenna module, comprising:
a base substrate (110) of a magnetic material;
a support substrate (120) stacked on the lower surface of the base substrate (110);
a first electrode (211) disposed on the lower surface of the insulating substrate (120);
a second electrode (212) disposed to be spaced apart from the first electrode on the lower surface of the insulating substrate (120); and
a radiation wire (300) wound around the base substrate (110), having one end portion connected to the first electrode (211), and having the other end portion connected to the second electrode (212), wherein the insulating substrate (120) comprises a first insulating substrate (121) having the first electrode (211) formed on the lower surface thereof; and
a second insulating substrate (122) having the second electrode (212) formed on the lower surface thereof, and disposed to be spaced apart from the first insulating substrate (121),

wherein the radiation wire (300) is wound around the base substrate (110), and is wound in a separation space between the first insulating substrate (121) and the second insulating substrate (122) in the lower surface of the base substrate (110). 
Kim is silent the support substrate being insulating substrate. However, Kim discloses in par. 0045, the height of the support substrate (121) provides sufficient space for easily wound the radiation wire (300) around the base substrate (110). And Insulating support substrate is common practice and well known in the art. One of such examples is the teaching of Futoshi (GB 2433385), Fig. 4, insulating substrate (16). It would have been obvious to one having ordinary skill in the art before the time the invention was made to select the support substrate being insulating substrate easily wound the radiation wire around the base substrate. Therefore to employ having the support substrate as claimed invention would have been obvious to person skill in the art.
Regarding claim 2, Kim discloses every feature of claimed invention as expressly recited in claim 1, except for wherein magnetic material of the base substrate is a ferrite material. However, such difference is not patentable. Ferrite material for reducing size and enhancing communication performance is common practice and well known in the art. One of such examples is the teaching of Futoshi (GB 2433385), in page 12, lines 11-18. Therefore, to employ having the ferrite material as claimed invention would have been obvious to person skill in the art.
Regarding claim 3, Kim discloses every feature of claimed invention as expressly recited in

the teaching of Kubo et al (US 2007/0247387), Figure 17, a polyimide substrate (470) or FR4 insulating
substrate to isolate the base substrate (402) and circuit board (300). Therefore, to employ having the
polyimide substrate as claimed invention would have been obvious to person skill in the art.
Regarding claim 5, Kim discloses in Figures 4A-4B, 
wherein the first electrode (211) is disposed to be biased to the first short side of the insulating substrate (110), and the second electrode (212) is disposed to be biased to the second short side of the insulating substrate (110).
 Regarding claim 6, Kim is silent on wherein the first electrode and the second electrode are a metal material. However, such difference is not patentable. Electrode being made of metal material for conducting current is common practice and well known in the art. One of such examples is the teaching of Sato (JP 2007306137), Fig. 1, electrodes (34a, 34b) being made of metal material. Therefore, to employ having the first and second electrodes as claimed invention would have been obvious to person skill in the art.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0229777) in view of Sergey et al (US 2015/0303572).
Regarding claim 4, Kim discloses every feature of claimed invention as expressly recited in claim 1, except for wherein the thickness of the insulating substrate is formed to 50 um or more and 200 um or less. 
Sergey discloses in Figures 3A-3B, 5 and par. 0132, wherein the thickness (T6, Fig. 5) of the insulating substrate (130) is formed to 50µm or more and 200µm or less (T6=0.2mm≈200µm , see par. 0132).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845